Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 5-8 in the reply filed on 4/12/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not stated that the inventions are in different areas of search and that extra effort would be required.  This is not found persuasive because the examiner explicitly listed the areas of classification for the two inventions and they are different and the examiner’s first listed reason for establishing burden was the “the inventions have acquired a separate status in the art in view of their different classification”. As such the examiner has reasonably established a serious burden and the restrictions requirement is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 8 is objected to because of the following informalities:  the phrase "edetate disoium".  This appears to be a misspelling of edetate disodium. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong et al. (CN107236940).
Regarding claims 5-8, Yong teaches combining a 250 mesh magnesium powder (~50 micron) [0014-0015] with a prepared solution of calcium nitrate and potassium dihydrogen phosphate to which disodium EDTA (edetate disodium) was added [0011] wherein the addition takes place at 10-20C.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717